


110 HR 3182 IH: U.S. Participation in Cuban

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3182
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To allow United States persons to participate in energy
		  development offshore from Cuba and other nearby countries.
	
	
		1.Short title, findings, and
			 purpose
			(a)Short
			 titleThis Act may be cited
			 as the U.S. Participation in Cuban
			 Energy Exploration Act of 2007.
			(b)FindingsThe
			 Congress finds:
				(1)Current Federal
			 laws and policies bar United States nationals, including United States
			 companies, from taking part in exploration for and development of energy
			 resources in areas where such activities are controlled by the Government of
			 Cuba.
				(2)Other countries do
			 not impose the same restriction on people and companies subject to their
			 jurisdiction, so the restriction penalizes United States nationals and
			 companies without affecting the ability of the Cuban Government to benefit from
			 those exploration and development activities.
				(3)It
			 is in the national interest for United States nationals, including United
			 States companies, to be able to compete for the opportunity to develop those
			 resources if the Government of Cuba decides to allow such development and if
			 the development is done in a manner consistent with protection of the
			 environment.
				(c)PurposeThe purpose of this Act is to allow United
			 States nationals, including United States companies, to take part in
			 exploration for and development of energy resources in offshore areas near Cuba
			 and in other similar offshore areas outside of but contiguous to the exclusive
			 economic zone of the United States.
			2.Authorization of
			 activities and exports involving hydrocarbon resources by united states
			 persons
			(a)AuthorizationNotwithstanding
			 the provisions of law referred to in subsection (b), and subject to subsection
			 (c), United States persons (including agents and affiliates of those United
			 States persons) may—
				(1)engage in any
			 transaction necessary for the exploration for and extraction of hydrocarbon
			 resources from any portion of a foreign exclusive economic zone that is
			 contiguous to the exclusive economic zone of the United States;
				(2)export without
			 license authority all equipment necessary for the exploration for or extraction
			 of hydrocarbon resources described in paragraph (1); and
				(3)import into the
			 United States hydrocarbon resources extracted under the authority of this
			 section, and products thereof.
				(b)Provisions of
			 law inapplicableThe provisions of law referred to in subsection
			 (a) are—
				(1)section 620(a) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2370(a));
				(2)the Cuban Liberty
			 and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6021 et
			 seq.);
				(3)the Cuban
			 Democracy Act of 1992 (22 U.S.C. 6001 et seq.);
				(4)part 515 of title
			 31, Code of Federal Regulations (Cuban Assets Control Regulations); and
				(5)any other law,
			 Executive order, or regulation prohibiting exports to or imports from Cuba, or
			 transactions in property in which a Cuban national has an interest.
				(c)Applicability of
			 environmental lawsAny exploration for or extraction of
			 hydrocarbon resources by a United States person within an area described in
			 subsection (a)(1) shall be subject to the same laws, rules, and regulations for
			 the protection of fish, wildlife, and the environment that are applicable to
			 such activities within the exclusive economic zone of the United States.
			3.Travel in
			 connection with authorized hydrocarbon exploration and extraction
			 activities
			(a)General License
			 Authority for Travel-Related Expenditures by Persons Engaging in Hydrocarbon
			 Exploration and Extraction ActivitiesThe Secretary of the
			 Treasury shall authorize under a general license the travel-related
			 transactions listed in section 515.560(c) of title 31, Code of Federal
			 Regulations, for travel to, from, or within Cuba in connection with exploration
			 for and the extraction of hydrocarbon resources in any part of a foreign
			 maritime exclusive economic zone that is contiguous to the exclusive economic
			 zone of the United States.
			(b)Persons
			 authorizedPersons authorized to travel to Cuba under this
			 section include full-time employees, executives, agents, and consultants of
			 producers, distributors, and shippers of hydrocarbon resources.
			4.DefinitionsIn this Act—
			(1)the term
			 exclusive economic zone of the United States means the exclusive
			 economic zone of the United States established by Proclamation 5030 of March
			 10, 1983 (16 U.S.C. 1453 note);
			(2)the term
			 foreign exclusive economic zone means an economic zone contiguous
			 to the territorial sea of a foreign country that is asserted by the government
			 of that country; and
			(3)the term
			 United States person means—
				(A)any United States
			 citizen or alien lawfully admitted for permanent residence in the United
			 States; and
				(B)any person other
			 than an individual, if 1 or more individuals described in subparagraph (A) own
			 or control at least 51 percent of the securities or other equity interest in
			 that person.
				
